DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on April 17, 2018 is being considered by the examiner.
3.	Claims 1-23 are pending.
Response to Arguments
4.	Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive. 
Applicant argued “Lyon discloses transmission of RF and IR communications but 
does not disclose comparison of characteristics of transmitted and received signals.  Lyon does not disclose claim 1’s “cause characteristics of the transmitted signal and the signal received at the second location to be compared.”
Examiner respectfully disagrees with Applicant’s argument because Lyon indeed 
discloses the feature.   ([0053]: “in FIG. 4, two inter-tag signals (one optical 118a-118n, one acoustic 3101-310n) are issued by the transmitting tag at the same.  The relative arrival at the receiving tag is a function of the propagation distance in between the two tags.  It is well understood that the relative propagation speed of optical and acoustic waves widely differ, and measuring the time delay between the arrivals of the two signals provides the means to calculate the distance between the tags.”).  A propagation delay (signal characteristics) is compared for identify the 

    PNG
    media_image1.png
    500
    882
    media_image1.png
    Greyscale

Applicant further argues “Pfeifer fails to disclose claim 10’s “identify the location of 
the resource based upon the sensed voltage.” 
	Claim 10 recites, in pertinent part:
		sense a voltage on a signal transmission medium (STM) disposed proximate to the plurality of locations in the data center rack to transmit a signal traversing the plurality of locations by a sensor portion of the resource coupled to the STM substantially at the resource location; and
		identify the location of the resource based upon the sensed voltage.
Examiner respectfully disagrees because Pfeifer et al. indeed discloses the 
limitation.
	Pfeifer et al. teaches (“a plurality of wireless sensor devices deployed in a facility, each wireless sensor device to monitor electrical power usage of at least one of a plurality of electrical devices in the facility; periodically obtaining system power data from each of the wireless sensor devices, the system power data including electrical power usage data corresponding to associated electrical devices, the system power data being received from the wireless sensor devices via a wireless sensor network; using the system power data to determine the electrical loading levels of each of the electrical devices; identifying at least one lightly loaded electrical device based on the determined electrical loading levels; dynamically commanding the identified lightly loaded electrical device to migrate its workload to another one of the electrical devices; and dynamically commanding the identified lightly loaded electrical device to deactivate.”).  See Abstract.

    PNG
    media_image2.png
    556
    813
    media_image2.png
    Greyscale

Pfeifer et al. teaches the sensor (PM1...PMn), each associated with the resources devices (A1...An) in signal transmission medium (Rack A...RackB).  The transmission signals traversing the plurality of location in the rack via a resource shared medium.  The sensors configured to identify a resource device that carry low usage of electrical power.
The Examiner asserts Pfeifer et al. discloses all the limitations in the claim.  Therefore, the rejections of claims 10, 12-15, 19-20 and 23 stands.
.

    PNG
    media_image3.png
    543
    429
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    554
    827
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
	Claim 1 recite “An apparatus to identify a location of a resource among a plurality of location in a data center rack, comprising: 
	one or more processors; and
	a resource location circuitry coupled with the processors to:
	(1) cause a signal to be transmitted from a first location along a signal transmission medium (STM) that traverse a plurality of locations on the data center rack at which resources are located, wherein the signal is to be received at a second location along the STM;
	wherein the first location or the second location is a location of the resource in the data center rack; and wherein the first location and the second location are different locations;
	(2) cause characteristics of the transmitted signal and the signal received at the second location to be compared; 
	based upon the comparison, identify the location of the resource within the data center rack.
As recited in the limitation (1), a signal to be transmitted from a first location is to 
be received at a second location
In the limitation (2), “cause characteristics of the transmitted signal and the signal 
received at the second location to be compared”.  
	The transmitted signal and the received signal may be the same, there is no basis for the comparison.
	The claim being incomplete for omitting essential steps. The omitted steps are: defines a characteristic in the transmitted signal and a characteristic in the received signal.  Shows the characteristics are comparable.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-2 are rejected under 35 U.S.C. 103 as being anticipated by
Lyon (US 2011/0210167 A1) in view of Pfeifer et al. (US 2012/0054527 A1).
	Regarding claim 1, Lyon discloses an apparatus to identify a location of a resource among a plurality of location in a data center rack, comprising: (“System and Method For Determining Asset Location In a Rack”, see Title):
	one or more processors; and
	a resource location circuitry coupled with the processors to:
	cause a signal to be transmitted from a first location along a signal transmission medium (STM) that traverse a plurality of locations on the data center rack at which 
	wherein the first location or the second location is a location of the resource in the data center rack; and wherein the first location and the second location are different locations.
	cause characteristics of the transmitted signal and the signal received at the second location to be compared; ([0053]: “in FIG. 4, two inter-tag signals (one optical 118a-118n, one acoustic 3101-310n) are issued by the transmitting tag at the same.  The relative arrival at the receiving tag is a function of the propagation distance in between the two tags.  It is well understood that the relative propagation speed of optical and acoustic waves widely differ, and measuring the time delay between the arrivals of the two signals provides the means to calculate the distance between the tags.”).  Thus, the propagation distance is characteristic (delay) of the transmitted/received signal.
	based upon the comparison, identify the location of the resource within the data center rack.
	([0035]: “Because the asset is in a vertically stacked rack, the IR signal from it’s neighbor asset will be transmitted either from below or above the asset.  For example, if the asset of interest is asset 104c, then it would receive a signal at receiver 118c.  Since the signal is received at receiver 118c, the
asset tag knows that the signal is coming from an asset physically located below it.”)
	([0038]: “Data flow can also be downward or bidirectional.”)
([0053]: “in FIG. 4, two inter-tag signals (one optical 118a-118n, one acoustic 310a-310n) are issued by the transmitting tag at the same.  The relative arrival at the receiving tag is a function of the propagation distance in between the two tags.  It is well understood that the relative propagation speed of optical and acoustic waves widely differ, and measuring the time delay between the arrivals of the two signals provides the means to calculate the distance between the tags.”)
	In other words, the location of the resource device (TAG 312) may be determined based on the characteristic (data flow of IR signal) of the transmitted IR signal, such that whether the IR signal is transmitted from upstream or downstream from the receiver.  For example, Figure 4 shows TAG 312b located above TAG 312a but located below TAG 312n.
	Lyon further teaches the STM comprises a waveguide.  ([0052]: “the tags in the embodiment shown in FIG. 3 also includes an acoustic signal transmitter 310.  The acoustic signal in combination with the IR signal provides location information about the asset’s orientation and position that is used to determine the physical distance between two tags.  Relative position data can be derived using the methods described with respect to FIGS. 2A and 3A.  Relative position data in combination with the physical distance between tags, can be used to determine the absolute position of the tags within the rack.  Because the tags are attached to assets, the absolute position of an asset within the rack can be determined.”)

    PNG
    media_image5.png
    672
    1200
    media_image5.png
    Greyscale

	Regarding claim 2, Lyon discloses the apparatus of claim 1, wherein the apparatus is included within a resource management circuitry or within a resource located in the data center rack.
	([0006]: “FIG. 2A shows a simplified front view of an asset locating system for locating an asset within a data center rack.”)

9.	Claims 1-2, 10, 12-15, 19-20 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pfeifer et al. (US 2012/0054527 A1).
	Regarding claim 10, Pfeifer et al. discloses an apparatus for identifying a location of a resource among a plurality of locations in a data center rack, comprising:
	one or more processors;
	a resource location circuitry coupled to the one or more processors to:
	sense a voltage on a signal transmission medium (STM) disposed proximate to the plurality of locations in the data center rack to transmit a signal traversing the plurality 
	identify the location of the resource based upon the sensed voltage; and
	wherein the apparatus is included within the resource.
	(“a plurality of wireless sensor devices deployed in a facility, each wireless sensor device to monitor electrical power usage of at least one of a plurality of electrical devices in the facility; periodically obtaining system power data from each of the wireless sensor devices, the system power data including electrical power usage data corresponding to associated electrical devices, the system power data being received from the wireless sensor devices via a wireless sensor network; using the system power data to determine the electrical loading levels of each of the electrical devices; identifying at least one lightly loaded electrical device based on the determined electrical loading levels; dynamically commanding the identified lightly loaded electrical device to migrate its workload to another one of the electrical devices; and dynamically commanding the identified lightly loaded electrical device to deactivate.”).  See Abstract.

    PNG
    media_image2.png
    556
    813
    media_image2.png
    Greyscale

([0027] FIGS. 3 and 4 illustrate sample data center configurations of particular embodiments that include a set of racks that support stacked set of electronic equipment”), comprising:
	a signal transmission medium (STM) disposed proximate to the plurality of location in the data center rack to transmit a signal traversing the plurality of locations ([0008]: “The panel boards contain individual electrical circuits of various current or amperage capacities.  These electrical power circuits are connected to power distribution strips containing electrical outlets in equipment racks placed on the data center floor to plug the individual servers to meet their power needs.”);
	wherein, when a resource is positioned in the location in the data center rack, a sensor portion of the resource couples itself to the STM at a point substantially at the location and senses the transmitted signal on the signal transmission medium ([0039]: “The system and method of a particular embodiment involves deploying wireless sensor devices for collecting system information, including power consumption information, at different locations and levels in a data center of facility, and then using the system information to manage the capacity and consumption of electrical power within the data center.  Additionally, wired sensor devices or other sources of system data can be deployed for collecting system information, including power consumption information, which can be communicated along with the data from the wireless sensor devices to an analysis processor for management of capacity and consumption of electrical power within the data center.”); and 
(“identifying at least one lightly loaded electrical device based on the determined electrical loading levels.”, see abstract.)
	([0125]: “Each of the wireless sensor devices, including WSPs 650, can be configured to sense various system conditions, such as electrical power conditions.  As such, the WSPs 650 can sense and monitor electrical power usage/consumption information (including electrical current, voltage, power, power factor energy, etc.)”
	For example, figure 8 illustrates a signal transmission medium (STM) disposed proximate to the plurality of locations in the data center rack (Rack A, Rack B ,1312) to transmit signal traversing the plurality of locations (signal traversing up and down the rack);
	wherein, when a resource (A1...An1314) is positioned in the location in the data center rack (Rack A, B), a sensor (PM1 1319) portion of the resource couples itself to the STM at a point substantially at the location and senses the transmitted signal on the signal transmission medium, 
	wherein the location of the resource within the data center rack is identified based at least in part on the sensed signal.  (“each wireless sensor device to monitor electrical power usage of at least one of a plurality of electrical devices in the facility; periodically obtaining electrical power usage data corresponding to associated electrical devices, the system power data being received from the wireless sensor devices via a wireless sensor network; using the system power data to determine the electrical loading levels of each of the electrical devices; identifying at least one lightly loaded electrical device based on the determined electrical loading levels; dynamically commanding the identified lightly loaded electrical device to migrate its workload to another one of the electrical devices; and dynamically commanding the identified lightly loaded electrical device to deactivate.”)

    PNG
    media_image2.png
    556
    813
    media_image2.png
    Greyscale

	Regarding claim 12, Pfeifer et al. discloses the apparatus of claim 10, wherein the resource location module is further to apply a voltage on the STM.  ([0010] each distribution strip is fed from a PDU electrical circuit that may vary in voltage and power capacity as required by the information technology (IT) equipment to be housed in each equipment rack.”)

Regarding claims 13 and 23 Pfeifer et al. discloses the apparatus of claim 12, wherein the resource location module is further to apply a voltage on the STM when the location of the resource is to be determined.  ([0125] “Each of the wireless sensor devices, including WSPs 650, can be configured to sense various system conditions, such as electrical power conditions.  As such, the WSPs 650 can sense and monitor electrical power usage/consumption information (including electrical current, voltage, power, power factor, energy, etc.)...WSPs 650 can measure the system condition at each sensor location and retain the system power data measurements”)

Regarding claim 15, Pfeifer et al. discloses the apparatus of claim 14, wherein the signal on the STM has a limited duration.  (“[0028] “At a predetermined and configurable time interval, sensors 1318 can measure the system conditions at each sensor location and retain the system data measurements along with the timestamp associated with each system data measurement.”)

Regarding claim 19, Pfeifer et al. discloses the apparatus of claim 14, wherein the resource is a server.  ([0008] These electrical power circuits are connected to power distribution strips containing electrical outlets in equipment racks placed on the data center floor to plug the individual servers to meet their power needs.”)
Claim Rejections - 35 USC § 103
10.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al. (US 2012/0054527 A1) in view of Ewing et al. (US 2010/0280774 A1).
	Regarding claim 22, Pfeifer et al. discloses the method of claim 20.  Pfeifer et al. fails to disclose wherein the voltage is sensed using an analog to digital converter (ADC).
	Ewing et al. in the same field of invention, discloses a power distribution unit housing disposable in an electrical equipment rack of the type in which a plurality of electrical components are removable mountable.  Ewing et al. teaches “the power monitoring section includes an analog-to-digital converter (ADC) that receives signals from the sensors and converts those signals to digital form, processing logic that receives the digital form of the signals, and a memory that may store the converted ADC digital signals as well as any of the power metrics over one or more cycles of input power.”[0011])

    PNG
    media_image6.png
    686
    502
    media_image6.png
    Greyscale



	Regarding claims 11, 16-18 and 21, Pfeifer et al. discloses the apparatus of claim 10.  Pfeifer et al. fails to disclose wherein the STM includes at least one resistor between each of the plurality of location in the data center rack.
	Ewing et al. further discloses at least one resistor between each of the plurality of location in the data center rack.  ([0074]: “The voltage sensor circuit 800 includes a voltage divider consisting of a resistor 804 and a resistor 805 connected in series across the link power between a first end 808 and a neutral input at a second end 812.”)

    PNG
    media_image7.png
    692
    615
    media_image7.png
    Greyscale

Allowable Subject Matter
12.	Claims 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412